COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 JT MASONRY, INC.,                                              No. 08-14-00003-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                              120th District Court
                                                §
 SUNLIGHT ENTERPRISES CO., INC.,                              of El Paso County, Texas
                                                §
                        Appellee.                              (TC # 2013DCV1680)
                                                §

                                 MEMORANDUM OPINION

       JT Masonry, Inc. is attempting to appeal from an order granting a motion filed by

Appellee, Sunlight Enterprises Co. Inc., to strike Appellant’s answer. Pending before the Court

is a motion filed by Appellee to dismiss the appeal for want of jurisdiction. Finding that the

interlocutory order is unappealable, we dismiss the appeal for want of jurisdiction.

       Generally, this Court’s appellate jurisdiction is limited to reviewing a final judgment or

order. Ogletree v. Matthews, 262 S.W.3d 316, 319 n. 1 (Tex. 2007); Lehmann v. Har-Con

Corporation, 39 S.W.3d 191, 195 (Tex. 2001); Cantu Services, Inc. v. United Freedom

Associates, Inc., 329 S.W.3d 58, 62 (Tex.App.--El Paso 2010, no pet.). We may also review

interlocutory orders when authorized by statute. See TEX.CIV.PRAC. & REM.CODE ANN. § 51.014

(West Supp. 2013); Bally Total Fitness Corporation v. Jackson, 53 S.W.3d 352, 352 (Tex.

2001). The trial court’s order granting Appellee’s amended motion to strike Appellant’s answer
is an interlocutory order. An appeal of this order is not authorized by statute and a final

judgment has not been entered. Consequently, we do not have jurisdiction of the appeal. We

grant Appellees’ motion and dismiss the appeal for want of jurisdiction.


May 30, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating




                                              -2-